Citation Nr: 0029752	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  00-16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than April 1, 2000 
to establish the veteran's son (J. H. W.) as a dependent 
child for VA pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied an earlier effective date, prior 
to April 1, 2000, for the veteran's son to be considered as a 
dependent, for VA pension purposes.


FINDINGS OF FACT

On October 27, 2000, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran requesting that his appeal be withdrawn.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran having been met, the Board no longer has jurisdiction 
to review the appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.101, 20.202, 20.204, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  The Board has jurisdiction to 
review on appeal all questions of law and fact affecting the 
provision of benefits to veterans, providing an appeal is 
perfected by submission of a timely notice of disagreement 
and substantive appeal.  38 C.F.R. §§ 20.101, 20.200 (1999). 
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  If an appeal is 
not perfected, the determination on the claim by the agency 
of original jurisdiction is final.  38 C.F.R. § 20.1103.  The 
veteran has withdrawn this appeal, in a written statement 
received at the Board on October 27, 2000, before a Board 
decision was promulgated.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 2 -


